Mr. Chief Justice Taney
announced the decree of the court.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Massachusetts and on the stipulation filed by the counsel of the respective parties that the following decree should be entered, on consideration whereof, and on the motion of Mr. Curtis, of counsel for the appellants, it is now here ordered, adjudged, and decreed that so much of the decree of the Circuit Court as required payment by the appellants to the appellees of the sum of six thousand nine hundred and forty-five dollars and sixty-three cents and interest thereon as profits, and six hundred and ninety-one dollars and seventy-nine cents as costs, be, and the same is hereby, *534reversed; and tliat so much of the said decree as relates to an injunction 'restraining the appellants, their agents and servants and assigns, from using certain patterns and stoves therein mentioned be, and the same is hereby, affirmed and the injunction made perpetual; and that the said Circuit Court be, and the same is hereby, directed to enter a full satisfaction of all damages and costs in this cause. And it is further ordered and decreed by this court that neither party take any costs in this or the Circuit Court in this cause. Affirmed in part and reversed in part.
Mr. G. T. Curtis for appellants.
Mr. J. A. Loring for appellees.